PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/383,690
Filing Date: 8 Sep 2014
Appellant(s): Mallikarjunan et al.



__________________
Joseph D. Rossi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 8th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 14th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding the argument that there is no motivation to perform appellant’s claimed process (with an emphasis on the deposition temperature) the Pirzada reference was supplied to demonstrate that at the time of invention, a person of ordinary skill in the art would have not only been motivated to deposit high quality high density films specifically at appellant’s claimed temperature ranges (Pirzada teaches depositing at less than 100oC to be desirable and obtainable for such films in order to avoid potential damage to the semiconductor device) but that they taught how to do so effectively, since more plasma energy can be used in place of thermal energy to provide sufficient energy for the effective deposition at lower temperatures.
The arguments of unexpected results have been considered previously and will be dealt with in detail below.
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  No single reference is required to teach all of the limitations of the claims where the rejection is based upon a combination of references.
As discussed in the action, Chhabra teaches it desires to deposit high quality silicon oxide films at low temperatures that are high density as insulating layers for particular electronic devices, such as transistors.  Pirzada is used to teach that the prior art motivated and taught how to deposit such high quality silicon oxide films at the specific temperatures claimed by appellant. Kawase is used to teach what the prior art considered the density of “high density” silicon oxide films were taught to be in this context (which overlaps with appellant’s claimed ranges).  Liu is used to teach that the prior art taught to make particular electronic devices such as transistors where the desired silicon oxide layers that match those of Chhabra that are deposited on a metal oxide layer as required by appellant are further designed to be thicknesses that overlap with appellant’s claimed thicknesses in order to function as designed.
	Regarding the arguments about the claimed temperatures, while Chhabra teaches it desires low temperatures (but does not provide the workable range or specifically exemplify a temperature that overlap appellant’s claimed range), the Pirzada reference does teach temperatures that overlap with appellant’s claimed ones and is used to teach the claimed temperature ranges, so the other references are not required to teach that limitation.
	Regarding the argument that Pirzada deposits using silane instead of the claimed precursors, Chhabra is used to teach the specific claimed precursors, so Pirzada does not need to.  Additionally, while Pirzada teaches it uses silane (as an example) to describe their invention, it specifically teaches that the invention of how to deposit high quality films at lower temperatures is not limited to particular reactants like silane, but has broader applicability [0055].  
Regarding the argument that the “PECVD deposition of silane was known to provide low-quality silicon oxide films”, this is not of evidence in the application, but is merely stated by appellant’s representative.  The portion of the specification that is cited as evidence [0010] states that appellant believed thinner films would be lower quality than thicker films, not that the films are low quality or that silane specifically produces low quality films.   
MPEP 716.01(c)(II) states:  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial  success, solution of a long-felt need, inoperability of the prior art, invention before  the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the appellant.  Additionally, the proposed rejection does not use silane to make the silicon oxide film, so this is not dispositive to the applied rejection.
More specifically when appellant argues that [0010] of appellant’s specification shows that PECVD of silane produces “low-quality silicon oxide films – especially as they became thinner”. the “He et al.” reference that is mentioned there as appellant’s source is not part of the record of the application, and what it appears to say is that higher quality films are produced by providing either sufficient thermal energy or by ion bombardment, which is consistent with plasma energy being able to produce high quality films at very low temperatures because the plasma supplies the required energy.  There is nothing here that shows or even states that silane produces “low-quality silicon oxide films”.  While the cited section does say that “it is stated in literature thicker PECVD SiO2 films have a lower degree of disorder”, no such literature is cited to provide a showing thinner films being more dense as an unexpected result.  
Additionally, the design of the electronic devices that the films are used in are what determine how thick the films will be made.  As shown in the applied prior art, the use of films between 2 and 200 nanometers thick are well known to the art, so the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art to use films of these thicknesses cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is worth noting that in appellants’ specification [0011], appellant recites that the reason they chose their specific claimed thicknesses was because specific devices were designed to have those thicknesses, not because a surprising density was created at those thicknesses, so appellant’s reason for choosing those thicknesses are the same as the reasons taught in the prior art to use those thicknesses as proposed in the office action.
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed in the action, Chhabra teaches it desires to deposit high quality silicon oxide films at low temperatures that are high density as insulating layers for particular electronic devices, such as transistors.  Pirzada is used to teach that the prior art motivated and taught how to deposit such high quality silicon oxide films at the specific temperatures claimed by appellant. Kawase is used to teach what the prior art considered the density of “high density” silicon oxide films were taught to be to be high quality in this context (which overlaps with appellant’s claimed ranges), motivating the use of those densities in order to be high quality for devices.  Liu is used to teach that the prior art taught to make particular electronic devices such as transistors where the desired silicon oxide layers that match those of Chhabra that are deposited on a metal oxide layer as required by appellant are further designed to be thicknesses that overlap with appellant’s claimed thicknesses in order to function as designed, thus motivating depositing such thicknesses on such substrates in order to produce such desirable devices.
Regarding the arguments on page 8 that Pirzada uses silane instead of the claimed materials, as discussed above, the rejection is not based on using silane and Pirzada specifically teaches that it is not limited to using silane as the precursor [0055].
Regarding the argument that the examiner has not shown or reasoned why depositing at temperatures below 150oC would translate into a silicon oxide film with the claimed thickness and densities.  The rejection does not require those to be necessary consequences of depositing at low temperatures (e.g. the thickness is not solely determined by temperature in these processes and if a practitioner chose not to follow the teaching of Pirzada to use plasma with sufficiently high degrees of ionization to make up for the lower temperatures to maintain the desirable properties, the properties could be different), rather it is that a practitioner was motivated to have those thicknesses and densities and knew how to do it.
Regarding the argument on page 8 that Levy teaches that temperature affects the density of the deposited films while appellant found that thickness affects the density of the deposited films, these statements are not contrary to each other.  Rather, they are independent. Levy does not teach how thickness of the film affects its density, so it does not inform a reader of what would be expected to happen as the thickness changes.  It does not provide a comparison that would suggest that appellant’s result is unexpected.
Regarding the argument that appellant found that using diethylsilane or triethylsilane produced more dense films at smaller thicknesses, even if this were true, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art to deposit films of such thicknesses and to use these precursors to deposit high density films cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the argument that according to the He reference (which is not part of the rejection) etch rate increases (which does not appear to state, but from which appellant concludes density decreases) with thinner films does not show that the density of the thinner films would not fall within appellant’s claimed ranges.  Instead the densities of the He reference are unknown.  The applied prior art teaches making devices with the claimed thicknesses, and where the claimed densities are indications of good quality silicon oxide for these devices, so a person of ordinary skill in the art at the time of invention would have been highly motivated to deposit films with those thicknesses and densities in order to have good quality devices of those designs.  
Regarding the argument that a practitioner would not know how to deposit such films at low temperatures, the Pirzada reference teaches how to control the plasma to deposit films with the desired properties achieved at higher temperatures (high density is a desired property for these layers, and this is even consistent with the previously cited Levy reference, higher density is a desired property that correlates with higher temperatures) at lower temperatures (including the claimed temperatures) by supplying any necessary additional energy instead via the ionization of plasma, so the applied prior art motivates a practitioner to do this and teaches them how to do it.
Regarding the assertion that the “prior art as a whole is contrary to the examiner’s use of Pirzada in the context of the rejection”, for the reasons discussed in the office action and above, that is not evident in this case.  Pirzada appears to be highly applicable to the teaching of Chhabra as to how to deposit high quality films at low temperatures for such devices. 
	Regarding the argument on page 9, the combination does not rely upon an “obvious to try” rationale for appellant’s claimed temperatures, nor is it a “bare assertion of ‘routine optimization’” but rather includes the explicit teaching of the prior art that appellant’s claimed temperatures were specifically known to be low temperatures that were desirable and achievable via PECVD for making such films in such devices in order to motivate the usage of such temperatures in order to avoid potential damage to the semiconductor device. 
	An additional rejection further recognizes that MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"  
Thus, not only is the use of appellant’s claimed temperatures specifically motivated by the prior art, but the MPEP indicates that differences in temperature are generally not patentable. 
	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOEL G HORNING/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712  

/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.